600 F.2d 1039
Priscilla E. CLARENBACHv.CONSOLIDATED PARTS, INC.Appeal of Alfred H. LOCKHART.
No. 78-2290.
United States Court of Appeals, Third Circuit.
Argued April 26, 1979.Decided May 29, 1979.

Ronald T. Mitchell, Pallme, Anduze, Mitchell & Dow, Charlotte Amalie, St. Thomas, V. I., for appellant.
Frederick G. Watts, Loud, Watts & Murnan, Charlotte Amalie, St. Thomas, V. I., for appellee, Priscilla E. Clarenbach.
Before ROSENN, MARIS, and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from an affirmance by the District Court of the Virgin Islands of a judgment of the Territorial Court of the Virgin Islands in an action by Priscilla E. Clarenbach for recovery of possession and damages for wrongful occupancy by Consolidated Parts, Inc.  (Consolidated) of a leasehold at Estate Thomas No. 6E New Quarters, St. Thomas, Virgin Islands.  The territorial trial court entered summary judgment on February 10, 1976 for the plaintiff-appellee herein, Priscilla E. Clarenbach, on the issue of liability.


2
Two weeks after the entry of summary judgment for the plaintiff, Alfred H. Lockhart, owner of the fee simple title to the property in question, moved to intervene under Fed.R.Civ.P. 24.  On March 1, 1976, both the defendant, Consolidated, and Lockhart moved to vacate the summary judgment.  Both motions were denied.  The motion for intervention was denied as untimely and because there was no showing of entitlement to intervention as a matter of right.  On June 1, 1976, the territorial court determined the amount of damages and Lockhart and Consolidated appealed to the district court.  The district court affirmed.


3
On appeal to this court, the appellant raises the following issues: (1) appellant Lockhart was an indispensable party under Fed.R.Civ.P. 19, and thus entitled to intervene as a matter of right; (2) the court abused its discretion in denying Lockhart leave to intervene and abused its discretion in refusing to vacate the partial summary judgment; (3) the grant of partial summary judgment was erroneous under Fed.R.Civ.P. 56.  Each of these contentions was carefully examined and appropriately dealt with by the district court.  We have also considered the contentions raised by the appellant in the extensive briefs and oral argument and we affirm the judgment of the district court for reasons ably stated by Chief Judge Christian of that court in his opinion.  Alfred H. Lockhart and Consolidated Parts, Inc. v. Priscilla E. Clarenbach, No. 76-649, (D.C.V.I. filed May 19, 1978).


4
The judgment of the district court will be affirmed and costs taxed against the appellant.